Terry, J.
I concur in the judgment of affirmance in this case, for the reason that the principles involved in the case of Cohas v. Raisin, have been the rule of decision in this State for four 'years; that large investments have been made, and valuaable interests acquired upon the faith of that decision, and the *203effect of overruling it at this time would be to unsettle the title to a large portion of the most valuable real property in the State, and thus open the door to endless disputes and litigation. I think, therefore, that the opinion in that case should be regarded as a final settlement of the questions passed upon.
It is urged by appellant that the same reasons existed for applying the rule of stare decisis to the case of Woodworth v. Fulton, which was overruled by Cohas v. Raisin, and that inasmuch as this Court has, in that and some other instances, departed from the rule, we should now proceed to determine the questions raised by the record in this case, as tjiough they were presented for the first time.
To this proposition I cannot assent. I think in all eases of this nature, involving questions affecting the title to real estate, it is better that a uniform rule of decision should be established and adhered to; that the law of property should not be made to vary so as to conform to the individual opinions of each succeeding Judge or Court, nor the tenure of lands to depend upon the result of popular elections. Whatever views I may entertain as to the correctness of the conflicting opinions in Woodworth v. Fulton, and Cohas v. Raisin, considerations of public policy and justice, as well as regard for individual rights acquired under the law as announced by the highest judicial tribunal, imperatively demand of us a strict adherence to the doctrines of the latter case.